DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/4/2022 has been entered.

Response to Amendment
This office action is in response to the amendment filed 2/4/2022.  As directed by the amendment, claims 2, 4, 11, 12 and 21 have been amended, claim 9 has been cancelled, and claims 22 has been added. As such, claims 2-8, 10-13 and 15-22 are pending in the instant application.
Applicant argues on pages 6-9 of Remarks filed 2/4/2022 (hereinafter “Remarks”) that the newly added limitations in claim 2 define over the patented and co-pending claims cited in the outstanding double patenting rejections, such that said rejections should be withdrawn, or alternatively, held in abeyance until the claims are otherwise in condition for allowance. Double patenting rejections cannot be held in abeyance. 
Applicant has cancelled claim 9 and amended claims 11 and 21 to address/render moot the previous rejections under 35 USC 112(b)/second paragraph, which are hereby withdrawn.
Applicant has amended claim 4 to be properly further limiting; the rejection of claim 4 under 35 USC 112(d)/fourth paragraph is withdrawn.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Sabrina Wang on 3/4/2022.

The claim set filed 2/4/2022 has been amended as follows, where underlining indicates insertion and strikethrough indicates deletion:
1. (Cancelled)
2. A nasal cannula system comprising: 
a first nasal prong and a second nasal prong, each of the first nasal prong and a second nasal prong configured to be inserted into a respective nare of a user, 

a first backing comprising a first front surface configured to support the first gases delivery tube and a second backing comprising a second front surface configured to support the second gases delivery tube, each of the first backing and second backing including a rear surface configured to face a face of the user; and 
 comprising an independent securement system configured to be independently connected to the respective backing, each securement system comprising: 
a two-part releasable attachment system comprising: 
a first part comprising a substrate, the substrate comprising regions at least partially divided by at least one slit or slot, and 
a second part complimentary to the first part; and
a dermal patch having a user side and an interface side, 
the user side of the dermal patch configured to be attached to a skin of the user, 
the interface side of the dermal patch being provided with the first part of the two-part releasable attachment system, 
wherein the interface side of the dermal patch partially overlaps with the substrate such that a zone around a periphery of the interface side of the dermal patch between an edge of the dermal patch and an edge of the substrate is exposed, the zone being non-uniform in width, the zone being broader at a side of the substrate that is configured to be placed further from a nose of a user; and



each of the first backing and the second backing further comprising a user interface patch having a user side configured to attach to the second part of the two-part releasable attachment system,
wherein the user interface patch is either configured to attach or connect to the rear surface of the respective backing or is integral with the rear surface of the respective backing.
3. The nasal cannula system as claimed in claim 2, wherein the first part of each of the two-part releasable attachment systems comprises one of a hook or a loop, and the second part of each of the two-part releasable attachment systems comprises the other one of the hook or the loop, wherein each dermal patch and the corresponding user interface patch are releasably attachable to one another by the first and second parts of the respective two-part releasable attachment system.  
4. The nasal cannula system as claimed in claim 2, wherein the user interface patch is integral with the rear surface of the respective backing.
 nasal cannula system as claimed in claim 2, wherein the first part of each of the two-part releasable attachment systems occupies less than about 90% of the interface side of the corresponding dermal patch.  
6. The nasal cannula system as claimed in claim 2, wherein the first part of each of the two-part releasable attachment systems comprises an adhesive and is configured to be adhered to the interface side of the corresponding dermal patch.  
7. The nasal cannula system as claimed in claim 2, wherein the user side of each of the dermal patches comprises a dermatologically sensitive adhesive configured to adhere each dermal patch to the user's skin.  
8. The nasal cannula system as claimed in claim 7, wherein the dermatologically sensitive adhesive is a hydrocolloid.  
9. (Cancelled)  
10. The nasal cannula system as claimed in claim 2, wherein each dermal patch is configured to attach to the user's face adjacent the user's upper lip or cheek.  
11.  The nasal cannula system as claimed in claim 2, wherein the first gases delivery tube is configured to extend from a left side of the face of the user, in use, and the second gases delivery tube is configured to extend from a right side of the face of the user.  
12.  The nasal cannula system as claimed in claim 2, wherein the nasal cannula system is configured for use with an infant or neonatal infant.  
13. The nasal cannula system as claimed in claim 2, wherein each substrate is a single part.  
14. (Cancelled)  
 nasal cannula system as claimed in claim 2, wherein each at least one slit or slot is arranged to divide the corresponding substrate into a serpentine body or in a herring bone pattern.  
16. The nasal cannula system as claimed in claim 15, wherein each at least one slit or slot extends inwardly from the edgecorresponding substrate.  
17. The nasal cannula system as claimed in claim 2, wherein each at least one slit or slot is arranged on the corresponding substrate such that a first set of slits or slots extend into the substrate from one side of the substrate and a second set of slits or slots extend into the substrate from another side of the substrate, the slits or slots of the first set being interleaved with the slits or slots of the second set such that a path along the substrate from one end to another end of the substrate without crossing any slit or slot follows a zigzag or serpentine path.  
18. The nasal cannula system as claimed in claim 2, wherein each at least one slit or slot comprises more than one slit or slot, and are curved and arranged substantially parallel to one another.  
19. The nasal cannula system as claimed in claim 2, wherein each at least one slit or slot divides the corresponding substrate into a plurality of islands, each of the islands joined to an adjacent island or islands by a narrow bridge.  
20. The nasal cannula system as claimed in claim 2, wherein each at least one slit or slot is curved.  
21. The nasal cannula system as claimed in claim 2, wherein each at least one slit or slot comprises a serpentine slit or slot, a spiral slit or slot, an S-shaped slit, a corresponding substrate.  
22. (Cancelled) 
 
Allowable Subject Matter
Claims 2-8, 10-13 and 15-21 are allowed.
The following is an examiner’s statement of reasons for allowance: While Kessler et al. (US 6,328,038 B1; Figs. 2 and 8, col. 3, lines 19-22 and col. 4, lines 41-44) and Han et al. (US 2008/0295835 A1) teach cannula systems with backings and individual securement systems, and Kalt et al. (US 4,838,867; Figs. 10 and 35) and Beevers (US 7,331,348 B1; Fig. 2) teach two-patch hook-and-loop securement systems for facially-mounted medical tubing wherein the interface side of the dermal patch partially overlaps with the substrate such that a zone on interface side of the dermal patch between an edge of the dermal patch (right edge of 780 in Kalt Fig. 35; top edge of e.g. right wing in Beevers Fig.1) and an edge of the substrate (right edge of 785 in Kalt; top edge of 50 in Beevers) is exposed (at 783 in Kalt; upper region of right wing 16 in Beevers), the zone being non-uniform in width, the zone being broader at a side of the substrate that is configured to be placed further from a nose of a user, neither Kalt nor Beevers discloses or teaches to include a zone of non-uniform width that extends around a periphery of the dermal patch, see e.g. instant Fig. 36B or 36F. Accordingly, claim 2 is considered to patentably define over the prior art by reciting the features discussed above in combination with all the other features recited by the claim. Claims 3-8, 10-13 and 15-21  .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHRYN E DITMER whose telephone number is (571)270-5178. The examiner can normally be reached M-Th 8:30a-5:30p, F 8:30a-12:30p ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Yao can be reached on 571-272-1224. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/KATHRYN E DITMER/           Primary Examiner, Art Unit 3785